NOT PRECEDENTIAL
                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT
                               _____________

                                   No. 16-3137
                                  _____________

                              CRYSTAL A. EVANS,

                                                  Appellant

                                         v.

GLOUCESTER TOWNSHIP; GLOUCESTER TOWNSHIP POLICE DEPARTMENT;
  DAVID R. MAYER, acting Mayor of Gloucester Township, in his individual and
 official capacity; DAVID HARKINS, acting Deputy Chief of Gloucester Township
 Police Department, in his individual and official capacity; ROBERT GRILL, acting
 Director of New Jersey Department of Motor Vehicles, in his individual and official
           capacity; P/O JAMES DOCKERTY; P/O BENJAMIN LEWITT;
        JOHN DOE GLOUCESTER TOWNSHIP POLICE OFFICERS (1-3);
       JANE DOE CAMDEN COUNTY PROSECUTOR; JOHN DOE(S) 1-10,
     in their individual and official capacities; XYZ CORPORATION(S) (1-10);
GLOUCESTER TOWNSHIP RESIDENCE MEDIA RESOURCES, t/a GTRMC.COM;
   DAVID CARLAMERE; P/O GREGORY A. JACKSON; FRANK MELLACE;
      MELISSA MELLACE; BEST4GT, GTRMC.COM ACCOUNT HOLDER;
          YMBDFA, GTRMC.COM ACCOUNT HOLDER; SYBIL EVANS,
             GTRMC.COM ACCOUNT HOLDER; HOWARD C. LONG;
                                 MARIANNE COYLE
                                   _______________

                  On Appeal from the United States District Court
                           for the District of New Jersey
                              (D.C. No. 1-14-cv-07160)
                     District Judge: Hon. Jerome B. Simandle
                                 _______________

                    Submitted Under Third Circuit LAR 34.1(a)
                                 June 15, 2017

         Before: JORDAN, KRAUSE, and GREENBERG, Circuit Judges.
                                   (Filed: June 15, 2017)
                                     _______________

                                        OPINION*
                                     _______________

JORDAN, Circuit Judge.

       This case involves allegations of an elaborate conspiracy to violate the

constitutional rights of Crystal A. Evans, formerly a member of the Gloucester, New

Jersey, Township Council. Evans claims that the Township, Mayor, Police Department,

police officers, the individual who supervised her work at the Motor Vehicle

Commission, as well as other municipal employees and private persons (collectively “the

Defendants”) engaged in a scheme to tarnish her reputation, culminating in her false

arrest on spurious charges and termination from her job. The District Court dismissed

most of Evans’s Second Amended Complaint (the “Complaint”) and sanctioned her

attorney for bringing frivolous claims. But a claim against one of the municipal

employees, her supervisor, has not been resolved.

       Evans nonetheless has appealed and raises a litany of objections to the District

Court’s dismissal. Because the claim against her supervisor has not been disposed of, we

ordered the parties to file supplemental briefs addressing whether the District Court’s

order was a final judgment. We conclude that it was not, as it did not resolve all claims

as to all parties. Therefore, we will dismiss the appeal for lack of jurisdiction.



       *
        This disposition is not an opinion of the full court and, pursuant to I.O.P. 5.7,
does not constitute binding precedent.

                                              2
I.     Background

       According to Evans’s Complaint, numerous government employees and others

engaged in a years-long conspiracy to commit a wide array of offenses against her. The

Complaint lists 16 claims against approximately 41 defendants. The District Court

dismissed the first 15 claims and the corresponding defendants in an order dated June 29,

2016. The sixteenth and final claim was brought against Robert Grill, Evans’s supervisor

while she worked at the New Jersey Department of Motor Vehicles. It alleged

“deprivation of substantive and procedural due process for termination from

employment.” (App. at 266.) Whether Grill received service of process is unclear, but

he never appeared before the District Court. And because he did not appear, he

obviously did not move for dismissal of that claim.

II.    Jurisdiction1

       We have jurisdiction over “appeals from all final decisions of the district courts[.]”

28 U.S.C. § 1291. “Ordinarily, an order which terminates fewer than all claims, or

claims against fewer than all parties, does not constitute a ‘final’ order for purposes of

appeal under 28 U.S.C. § 1291.” Berckeley Inv. Grp., Ltd. v. Colkitt, 259 F.3d 135, 140

(3d Cir. 2001) (internal quotation omitted). That rule “preclude[s] appealability of a

determination as to less than all parties in the action, whether plaintiffs or defendants.”




       1
       The District Court had jurisdiction pursuant to 28 U.S.C. §§ 1331, 1343, and
1367. Our jurisdiction is directly at issue in this appeal.

                                              3
Shirey v. Bensalem Twp., 663 F.2d 472, 475 (3d Cir. 1981). The only exceptions to that

rule are not relevant here.2

       When Evans appealed, we asked the parties to brief whether the lingering claim

against Grill precluded the District Court’s order from being a final judgment. In an odd

move for an appellant, Evans argues that we lack jurisdiction. According to her, Grill

was properly served and therefore the claim against him has yet to be adjudicated. The

Defendants argue that we do have jurisdiction. According to them, Grill was not properly

served and therefore was never made a party to begin with. The Defendants do not

dispute that a summons was served at Grill’s place of business, but they contend that the

individual who received service was not qualified to do so and that the contents of the

summons were insufficient.

       To assure ourselves that we have jurisdiction, we would have to determine that

Grill was not made a party because the attempt at service upon him was improper.3 But


       2
         Those exceptions for appeals taken pursuant to 28 U.S.C. § 1291 are (1) if the
order should nonetheless be considered under the collateral order doctrine from Cohen v.
Beneficial Industrial Loan Corp., 337 U.S. 541 (1949), or (2) if the District Court
“direct[s] entry of a final judgment” after it “expressly determines that there is no just
reason for delay” in accordance with Fed. R. Civ. P. 54(b). In re Diet Drugs
(Phentermine/Fenfluramine/Dexfenflurammine) Prod. Liab. Litig., 401 F.3d 143, 154 (3d
Cir. 2005). In addition, 28 U.S.C. § 1292 provides several bases for appellate jurisdiction
over non-final decisions that are likewise not relevant here. Id.
       3
          Pleadings must be served in accordance with Federal Rule of Civil Procedure 4.
Rule 4(e) permits most individuals to be served by following state law, delivering a copy
of the summons and complaint personally, leaving a copy at the person’s usual living
place with an individual of suitable age and discretion who also lives there, or by
delivering a copy to an agent authorized by appointment or by law to receive service.
Rule 4 also sets out specific requirements for the contents of a summons, and mandates
that it “be directed to the defendant[.]” Fed. R. Civ. P. 4(a)(1)(B).
                                            4
we do not have a record upon which to make that decision. The validity of service was

never challenged in the District Court, and so there is no record on the issue.4 Without

clarity on the point, we cannot say that the District Court has determined all claims

against all parties and, accordingly, we cannot exercise jurisdiction to hear the appeal at

this time. See Papotto v. Hartford Life & Acc. Ins. Co., 731 F.3d 265, 273 n.5 (3d Cir.

2013) (noting that the Supreme Court has “caution[ed] that judicial economy counsels

against extending appellate jurisdiction” (citing Mohawk Indus., Inc. v. Carpenter, 558

U.S. 100, 106-07 (2009)); Cf. Berckeley Inv. Grp., 259 F.3d at 145 (refusing to exericse

jurisdiction where it was unclear whether District Court unmistakably intended to certify

under Rule 54(b)).

III.   Conclusion

       Based on the foregoing, we will dismiss the appeal for lack of jurisdiction.




       4
        In order to determine whether the requirements of Rule 4 are satisfied, we would
have to undertake a factual analysis. For instance, the individual who supposedly
received service on behalf of Grill, Joseph F. Bruno, was an “administrative analyst with
legal and regulatory affairs at State of New Jersey Motor Vehicle Commission
administrative offices[.]” (Evans v. Gloucster Twp., et al., 14-cv-7160, Dkt. No. 6-3 at
2.) Whether Bruno is “an agent authorized by appointment or by law to receive service”
on behalf of Grill is an unanswered question. Fed. R. Civ. P. 4(e)(2)(C).
                                             5